Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
	Claim1 is pending. Claim 1 is canceled and claims 2-21 are new. Claims 2-21 are pending.
	The present claims are an extension of claims rejected in application 13/372,441 under 35 U.S.C. §101 and upheld by the Board on 12/17/2019 and subsequently abandoned on 02/26/2020.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	2. A method for facilitating electronic trading over an electronic trading system with interfaces of computing devices, the method comprising:
	determining, by a computing device of an electronic trading system, from among a plurality of bids that are pending at a completion of a first trading state, a best bid,
wherein the best bid comprises a bid having a best price from among the plurality of bids, wherein the best bid is associated with a participant;
receiving, by a network interface of the computing device of the electronic trading
system, from a network interface of a computing device of a participant, data representing an offer in a second trading state;
	determining, by the computing device of the electronic trading system, that a price of the best bid satisfies a price criterion with respect to a price of a trade made in the first state;
	based at least in part on determining that a price of the best bid satisfies a price criterion with respect to a price of a trade made in the first state, presenting, by the computing device of the electronic trading system to a display interface of a computing device of a participant the offer exclusively to the participant;
	determining, by the computing device of the electronic trading system, that a different participant indicates a willingness to trade against the offer;
	based at least in part on determining that the different participant indicates the
willingness to trade against the offer, automatically causing, by the computing device of the electronic trading system, the participant to trade against the offer;
	determining, by the computing device of the electronic trading system, whether an incoming order clear to trade;
	in response to determining that the incoming order is not cleared to trade, generating an electronic command to cause display of a visual indicator on a graphical user interface of a computing device of a user, the visual indicator to be displayed in a region of the graphical user interface that displays data representing bid and offer stacks and adjacent display of data representing volume of partially cleared order to indicate that only a portion of the order is cleared to be traded, the visual indicator to differentiate the partially cleared order from a totally uncleared order or from a totally clear order;
	establishing a communication link with a remote back office center computer to request that a transaction be cleared with the remote back office center computer and verify whether the transaction was cleared with the remote back office center computer;
	communicating, with the remote back office clearing center computer, to cause a request to be transmitted to the remote back office center computer to cause the remote back office center computer to clear a transaction associated with a trading order; and
	communicating, with the remote back office clearing center computer, to cause to verify with remote back office center computer whether the transaction associated with the trading order has been cleared with the remote back office clearing center computer.
	The abstract idea as underlined above is representative of certain methods of organizing human activity including fundamental economic principles or practices. As identified by the Board in the Patent Board decision of 12/17/2019 in the parent case cited above ““facilitating electronic trading” is a fundamental economic concept.”(Pg. 7).
	This judicial exception is not integrated into a practical application because as identified by the Board, the specification at ¶¶ 79, 82, 88 and 89 describe the invention as automation of a known method of trading – first on the follow trading – in electronic trading systems (Pg. 7). Therefore, the additional elements of a computing device, an electronic trading system, interfaces, a network interface, a visual indicator in a region of the graphical user interface, a communication link, and a back office center computer 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because since the additional elements have been determined to comprise the use of computers as a tool to perform an abstract idea.
	Claims 16 and 21 additionally recite a processor and memory/medium storing instructions and are otherwise similar to claim 1 and are therefore similarly rejected.
	The dependent claims merely narrow the abstract idea and therefore do not cure the deficiencies of the independent claims.
	As a whole and in combination the claims recite an abstract idea implemented on a computer system and are therefore not indicative of a practical application or significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2-21 recite the limitation "the remote back office clearing center computer" in the first communicate clause.  There is insufficient antecedent basis for this limitation in the claim as the previous clause refers to a remote back office center computer.
Claim Objections
	Claims 2-21 are objected to because of the following informalities:  The phrase "an incoming order clear to trade" is grammatically incorrect.  Appropriate correction is required.
                                                                                                                                                                                          
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694